Citation Nr: 0509883	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to May 31, 2002, for 
the award of service connection for chronic obstructive 
pulmonary disease with hypoxia, pulmonary fibrosis, and 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION


The veteran served on active duty from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection 
for chronic obstructive pulmonary disease with hypoxia, 
pulmonary fibrosis, and asbestosis (hereinafter COPD) 
effective from May 31, 2002.  The appeal was certified to the 
Board by the Boston, Massachusetts RO. 


FINDINGS OF FACT

1.  The veteran separated from military service in July 1946.

2.  In a July 1985 decision, the Boston RO denied entitlement 
to service connection for a lung condition, pneumonia, and 
chronic bronchitis.  The veteran was notified of the decision 
at his last address of record later in the same month.

3.  The veteran did not appeal the July 1985 rating decision.

4.  On May 31, 2002, the veteran filed an application to 
reopen his claim of entitlement to service connection for a 
lung condition.

5.  There is no allegation of clear and unmistakable error in 
the July 1985 rating decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2002, 
for the grant of service connection for COPD with hypoxia, 
pulmonary fibrosis, and asbestosis, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.1, 3.159, 3.400, 20.200, 20.201, 20.202, 
20.302(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the underlying claim of entitlement to 
service connection for COPD, the RO provided the veteran with 
notice of the VCAA in a September 2002 letter.  Thereafter, 
in a July 2003 letter, the RO provided the veteran with 
notice of the VCAA in regards to the earlier effective date 
claim.

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held that if a veteran raises a downstream 
issue that was not covered in the initial notice letter 
dealing with service connection, no further VCAA notice is 
required.  In light of that binding General Counsel decision, 
and the September 2002 and July 2003 letters, the duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. 

In this case, the record shows that the RO obtained and 
associated with the record the appellant's service medical 
records.  Moreover, after the veteran notified the RO that 
his treatment records from the Boston and Bay Pines VA 
Medical Centers would show an earlier informal claim of 
entitlement to service connection for COPD.  The RO 
thereafter obtained and associated these records with the 
claims file.  

The Board notes that during the time that his claim of 
entitlement to service connection for COPD was pending, the 
veteran identified private treatment records that were not 
thereafter obtained by the RO.  Nonetheless, because these 
private records cannot be of any help to the veteran in 
establishing his claim for an earlier effective date, VA has 
no duty to obtain them before adjudicating the current claim.  
See 38 C.F.R. § 3.157 (2004).

The record shows that the appellant was advised of what 
evidence VA had requested, received and/or not received in 
the July 2003 letter, the statement of the case, and the 
supplemental statement of the case.  

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Earlier Effective Date Claim

The veteran and his representative claim that the claimant is 
entitled to an earlier effective date of entitlement to 
service connection for COPD dating back to at least 
January 2, 2000 - the date that treatment records from the 
Bay Pines and Boston VA Medical Centers show his complaints, 
diagnoses, or treatment for COPD.  

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not 
perfect an appeal, however, the rating decision becomes 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103.  The effective 
date of a successful claim to reopen is the date of receipt 
of the claim to reopen, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran separated from military service in July 1946.  In 
April 1984, he filed a claim for a lung condition.  In June 
1985, he filed claims for pneumonia and chronic bronchitis.  
In a July 1985 rating decision, the RO denied these claims.  
The veteran was notified of the decision at his last address 
of record later in the same month.  The veteran did not 
appeal the July 1985 rating decision.  Accordingly, that 
decision is final.  38 U.S.C.A. § 7105.  Consequently, the 
effective date for the assignment of service connection for 
COPD may be no earlier than a new application.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.156, 3.400.

As to when a new application was next received by VA, the 
first time any documentation was added to the claims file 
following the July 1985 RO decision was on May 31, 2002.  At 
that time, the veteran and his representative filed 
statements in which they asked the RO to grant entitlement to 
service connection for a lung condition.

In a November 2002 rating decision, the RO reopened the claim 
of entitlement to service connection for a lung disease, and 
then grated service connection for COPD with hypoxia, 
pulmonary fibrosis, and asbestosis effective from May 31, 
2002.

The May 31, 2002, statements from the veteran and his 
representative were the first time that this claim was raised 
since the July 1985 rating decision.  They therefore act as 
the date of his claim.  38 C.F.R. § 3.1(p) (2004) (a 
"claim" is a written communication requesting a 
determination of entitlement to a benefit, or evidencing a 
belief in entitlement to a benefit); Also see 38 C.F.R. 
§ 3.151. 

The Board recognizes that the veteran and his representative 
argue that appellant's treatment records from Bay Pines and 
Boston VA Medical Centers show complaints, diagnoses, or 
treatment for COPD since at least January 2, 2000.  Indeed, a 
review of his treatment records from the Boston VA Medical 
Center show the veteran's complaints and/or treatment for 
chronic rales since June 1997, possible lung disease since 
April 2000, and a diagnosis of pulmonary fibrosis since April 
2002 and COPD since October 2002.  Significantly, however, 
while the VA clinical records show that respiratory disorders 
were associated with deconditioning, tobacco abuse, and due 
to complications of a myocardial infarction, no where does 
either the veteran or any VA health care professional suggest 
prior to May 31, 2002, that any diagnosed respiratory 
disorder is related to service, to include due to in-service 
asbestos exposure.  Hence, these VA treatment records cannot 
be considered to be an informal claim of entitlement to 
service connection.  38 C.F.R. § 3.155 (2004).

Moreover, when the veteran filed his claim for service 
connection for a lung disorder in May 2002, it was a claim to 
reopen since there was a prior final disallowance of this 
claim, as discussed above.  The evidence clearly shows that 
the veteran did not appeal the July 1985 prior denial.  Once 
that prior decision became final, any claim filed thereafter 
was a claim to reopen.  Therefore, based on the evidence of 
record the earliest date that VA could set as the effective 
date of the veteran's successful claim to reopen and grant of 
service connection is the date the RO received his and his 
representative's statements on May 31, 2002.  38 C.F.R. 
§ 3.400(r).  As such, there is simply no legal basis for an 
effective date earlier than May 31, 2002, for service 
connection for COPD.

In reaching this decision the Board acknowledges the argument 
that VA should have ordered a VA examination prior to the 
July 1985 rating decision.  Such an argument does not present 
a claim of clear an unmistakable error in that rating 
decision because a failure to fulfill any duty to assist is 
not clear and unmistakable error.  Cf. generally 38 C.F.R. 
§ 20.1403(d)(2) (2004).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to May 31, 2002, for a grant of 
entitlement to service connection for COPD with hypoxia, 
pulmonary fibrosis, and asbestosis, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


